NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0234n.06

                                         No. 13-3750
                                                                                      FILED
                         UNITED STATES COURT OF APPEALS                         Mar 28, 2014
                              FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk

ANGELA SUMMERFIELD,                                    )
                                                       )
       Plaintiff-Appellant,                            )
                                                       )
v.                                                     )      ON APPEAL FROM THE
                                                       )      UNITED STATES DISTRICT
JAN GORNIAK, in her personal and official              )      COURT FOR THE SOUTHERN
capacity as Franklin County Coroner,                   )      DISTRICT OF OHIO
                                                       )
       Defendant-Appellee.                             )
                                                       )
                                                       )


       Before: BOGGS and KETHLEDGE, Circuit Judges; RESTANI, Judge.*

       KETHLEDGE, Circuit Judge.        Angela Summerfield worked in the Franklin County

Coroner’s Office. Coroner Jan Gorniak fired Summerfield after she released an infant’s body to

a funeral home, which then cremated the body against the family’s wishes.           Summerfield

thereafter brought this lawsuit, claiming that she was fired because of her gender. The district

court granted Gorniak’s motion for summary judgment. We affirm.

       Summerfield was a forensic technician in the coroner’s office. Her duties included

releasing bodies to funeral homes for cremation or burial. Before doing so, she was required to

obtain a “body release form” signed by the decedent’s next of kin. She was also required to

confirm at the time of pickup that the body matched the name on the release form.




*
  The Honorable Jane A. Restani, Judge for the Court of International Trade, sitting by
designation.
No. 13-3750, Summerfield v. Gorniak


       On May 19, 2010, a representative of the Marlan J. Gary Funeral Home, Charles

Snodgrass, went to the coroner’s office and told Summerfield that he was there to collect two

bodies. One of the bodies was that of an infant, J.T. Summerfield did not have release forms for

either body, so she told Snodgrass to call the funeral home and have it fax the forms over. While

they waited for the funeral home to do so, Summerfield went to get the bodies. She then released

them to Snodgrass—without looking at the forms, which remained on the fax machine. Had

Summerfield looked at the forms, she would not have found one for J.T. Instead, she would

have found a form for a different infant, C.F.

       Thus, Summerfield had released the wrong infant’s body to the funeral home; and the

funeral home, thinking it had C.F.’s body rather than J.T.’s, proceeded to cremate it, against

(albeit unknowingly) the wishes of J.T.’s family. Thereafter, Gorniak held a disciplinary hearing

and fired Summerfield for “failure to perform [her] job . . . satisfactorily, safely and efficiently.”

This lawsuit followed.

       We review de novo the district court’s grant of summary judgment. 1st Source Bank v.

Wilson Bank & Trust, 735 F.3d 500, 502 (6th Cir. 2013). Under Title VII and Ohio law,

Summerfield may prove gender discrimination with circumstantial evidence under the

McDonnell-Douglas burden-shifting framework. Mitchell v. Toledo Hosp., 964 F.2d 577, 582

(6th Cir. 1992). Under that framework, Summerfield must first make out a prima facie case of

gender discrimination, meaning that she (i) was a member of a protected group, (ii) suffered an

adverse employment action, (iii) was qualified for the position, and that (iv) “similarly situated

non-protected employees were treated more favorably.” Regan v. Faurecia Auto. Seating, Inc.,

679 F.3d 475, 481 (6th Cir. 2012).




                                                 -2-
No. 13-3750, Summerfield v. Gorniak


       Here, the parties dispute only whether Summerfield has identified any similarly situated

male employees whom Gorniak treated more favorably than Summerfield. To be similarly

situated, employees must be “similar in all relevant respects.” Bobo v. United Parcel Serv., Inc.,

665 F.3d 741, 751 (6th Cir. 2012). One of those respects is that the employees “engaged in the

same conduct without such differentiating or mitigating circumstances that would distinguish

their conduct or the employer’s treatment of them for it.” Mitchell, 964 F.2d at 583.

       Summerfield contends that two male forensic technicians—James Stanforth and Greg

Kessler—were similarly situated, but treated more favorably. The undisputed facts show that in

2009, the coroner’s office received a release form from the Frank E. Hill Funeral Home.

Stanforth read the form, but mistakenly called the Frank E. Smith Funeral Home to come pick up

the body. When a representative from the Smith funeral home arrived, Kessler checked the form

to make sure he had the right body, and released it—but without doublechecking that the Smith

home was the one shown on the form. But the Hill funeral home retrieved the body soon

thereafter. Stanforth received a warning; Kessler received no punishment.

       We agree with the district court that Summerfield’s conduct differed materially from that

of Stanforth and Kessler. Specifically, Summerfield did not even look at a release form before

releasing J.T.’s body, whereas Stanforth and Kessler did look at a form before releasing a body

to the Smith funeral home. And an employee’s failure to look at a form at all is “qualitatively

more serious” than an employee’s mistake in reading a form. Clayton v. Meijer, Inc., 281 F.3d
605, 612 (6th Cir. 2002). Summerfield’s actions also brought more serious consequences, which

is a matter often cognizable in the law: her mistake caused an infant’s body to be cremated

against the wishes of the infant’s family, whereas the other employees’ mistakes had little




                                               -3-
No. 13-3750, Summerfield v. Gorniak


consequence at all. Id. She therefore did not engage in the “same conduct” as Stanforth or

Kessler, and thus was not similarly situated to either. Mitchell, 964 F.2d at 583.

       The district court’s judgment is affirmed.




                                                -4-